Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 
Continued Examination under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/13/2022 has been entered.
	This action is responsive to the communication filed on 6/13/2022.  Claims 1, 3, 13, 15 and 25 have been amended. Claims 2 and 14 have been cancelled. Claims 1, 3-13 and 15-25 are pending.

Claim Objections
2.	Claims 1, 13 and 25 is objected to because of the following informalities:
	Claims 1, 13 and 25 recite the limitation “the source database a single source” contains a typographical error. Appropriate correction is required.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1, 3, 6, 12-13, 15, 18, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Cheriton, and further in view of Bajaj (U.S. 10261865 B1 hereinafter, “Bajaj”).
8.	With respect to claim 1,
Lee discloses a computer-implemented method for a crash recovery for linked databases, wherein the linked databases comprise a source database and a related target database, wherein selected queries against a database management system comprising the source database are transferred to a database management system comprising the target database for processing, the method comprising:
Synchronizing selected portions of content of tables of the source database with respective portions of content of tables of the target database;
applying, during the synchronizing, changes to the source database to an in-memory target database portion of the database management system comprising the target database, the in-memory target database portion for fast execution of queries;;
storing persistently applied changes to the in-memory target database portion asynchronously to a persistent target database storage, the persistent target database portion storing tables and data of the in-memory target database portion for longer-term storage;
restoring, upon a database crash on the target database system, the in-memory target database portion with a latest snapshot available in the persistent target database storage, the latest snapshot indicating a last consistent stored status of the target database system; and
applying, upon the database crash on the target database system, changes from the source database recovery log file that have a most recent timestamp than the latest snapshot available in the persistent target database storage to the in-memory target database portion (Lee [0003], [0055] – [0058], [0072], [0080] – [0081], [0083], [0092] – [0098], [0103] e.g. [0056] While the pages and the page buffer are managed by the persistence layer 346, the in-memory stores (i.e., the relational stores 332) can access data within loaded pages. [0057] Such a disruption may be referred to as a disaster, and the process of restoring a data system to full operations may be referred to as disaster-recovery ("DR"). [0080] The system may assign the query a snapshot identification number, or snapshot ID, which is based on a global timestamp, which may be a global commit timestamp (or GCT).  The GCT may enable a consistent response to the query, be establishing a window of visibility into the backup database, by limiting visibility to only those transactions committed to the database before the GCT.  As mentioned above, while it is acceptable that the backup database system 510 is not in an identical state to the primary system 505, it is desirable that responses to query provide a consistent view of the data contained within the backup database. [0081] In a primary database system, the GCT, or a snapshot ID based on the GCT, assigned to a query at the primary database system, may simply take the most recent commit timestamp generated upon the most recently committed transaction at the primary database system. [0083] Therefore, a database system may employ one or more techniques for guaranteeing consistency by maintaining a timestamp record, or a GCT, indicating the most recent consistent view available to a client query received at process 640.  The query received at process 640 is then issued a snapshot ID based upon the GCT. [0092] Initialization sub-process 760 is retrieved from a persistent storage by processor 710 from a hard disk, or from disk storage 720.  Initialization sub-process 760 can be retrieved during a system restart.  Such a system restart may be used in the case of planned maintenance or after a disaster occurring at the secondary/backup system such as secondary system 510, which may employ initialization sub-process 760.  [0093] The initialization sub-process begins initializing the in-memory image 750 of an in-memory database.  This initialization is based on one or more data images residing in data volume 730.  Data volume 730 is stored in a persistent data volume as part of a persistence layer or recovery image 720 of a database system such as data volume 580 in persistence layer 570 of secondary system 510.  Data volume 730 may include at least the most recent data captured from or stored by a database system's in-memory database during runtime.  A savepoint may be created on a regular basis, for example every five minutes, during normal runtime operations.  Alternatively, generation of a savepoint may be initiated by the replay of a savepoint log, by a backup system performing transaction log replay, for example during process 620. [0094] As a system crash, or restart due to planned maintenance, may occur while one or more transactions remain open, it may also be the case that initialization sub-process relies on one or more logs, for example stored in a log volume recovery image 720.  That is, based on the persisted data, and persisted transaction logs contained in a recovery image, the in-memory image 750 at the time of a crash is recovered by initialization sub-process 760 executing on processor 710.  [0095] In particular, FIG. 8 depicts the flow of data during normal operations of a backup system implementing a transaction log replay scheme for transaction replication between a primary system, e.g. 505, and a backup system, e.g. 510.  One or more processors in a backup database system, for example processor 810, may receive one or more processes from persistent disk storage, for example a hard drive, or from disk storage 825.  These one or more processes may be, for example, a log replay process 860 that further interacts with one or more additional processes, for example replay savepoint log sub-process 865 and generate redo logs sub- process 866.  As will be appreciated, these sub-processes may be a single sub-process or may include one or more additional sub-processes to effectuate the log replay scheme. [0096] During normal operations, when the primary system is operating under normal conditions, and a backup system is providing HA/DR functionality of a primary system by replay of transaction logs, the primary system will execute various transactions in the primary database and accordingly generate transaction logs, such as transaction log 870.  A transaction log, such as transaction log 870, may comprise one or more log entries comprising one or more redo log entries, commit log entries, pre-commit log entries, and/or savepoint log entries.  Alternatively, a transaction log may be any one of distinct redo logs, commit logs, pre-commit logs, and/or savepoint logs.  During normal operations, the primary system, for example 505, 405a, will periodically generate a savepoint. [0097] A savepoint is created by capturing the in-memory image of the database in a persistent form, such that it will be available upon recovery from a restart or a system crash.  A savepoint may, for example, be an on-disk representation, or image, of the in-memory image of the database.  Because an IMDB maintains a large portion of the most actively accessed data in memory, most modifications to the IMDB, such as by update or insert statements, or the creation of tables, are often first carried out and committed to memory.  These changes may not be reflected in a persistent, non-transient, store at the time of execution and at commit time.  Instead, such modifications are persisted, or persistently stored, first through the generation and storage of transaction logs, for example in log volume 590 or 840, and second by the periodic storage of the in-memory image of the database by generation of a savepoint, for example in data volume 580 or 830.  Together these volumes 580, 590 or 830, 840 may be considered a recovery image 820. [0098] In a secondary or backup system, savepoints and transaction logs are generated by the replay of transaction logs received from the primary system.  For example, processor 810 executing instructions comprising log replay sub-process 860 may receive a transaction log 870, which may include one or more redo log entries, and one or more commit log entries, and at least one savepoint log entry, each generated by the primary database system.  When the processor 810 replays, by log replay sub-process 860, a redo log entry or a commit log entry of the transaction log 870, one or more modifications may be made to one or more records in the in-memory image 850 of the secondary system.  When the processor 810 replays, a savepoint log entry, this may for example initiate execution of another sub-process, replay savepoint log sub-process 865.  Replay savepoint log sub-process 865 may cause the in-memory image 850 to be captured in an on-disk image, for example data image 830.  In this way, replay savepoint log sub-process 865 modifies the recovery image 820 [as
Synchronizing (e.g. replication and synchronization) selected portions of content of tables (e.g. tables) of the source database (e.g. primary system) with respective portions of content of tables of the target database (e.g. secondary or backup system);
applying, during the synchronizing, changes (e.g. changes) to the source database to an in-memory target database (e.g. in-memory database) portion of the database management system comprising the target database, the in-memory target database (e.g. in-memory database) portion for fast execution of queries;
storing persistently applied changes to the in-memory target database portion asynchronously (e.g. asynchronously) to a persistent target database storage, the persistent target database portion storing tables and data of the in-memory target database portion for longer-term storage (e.g. hard disk, disk storage);
restoring (e.g. restoring), upon a database crash (e.g. crash; restart) on the target database system, the in-memory target database portion with a latest snapshot (e.g. snapshot) available in the persistent target database storage, the latest snapshot (e.g. snapshot; A savepoint is created by capturing the in-memory image of the database in a persistent form, such that it will be available upon recovery from a restart or a system crash) indicating a last consistent stored status (e.g. consistent view; persistent form) of the target database system (e.g. secondary or backup system); and
applying, upon the database crash on the target database system, changes from the source database recovery log file (e.g. transaction/savepoint/redo/commit log) that have a most recent timestamp (e.g. most recent commit timestamp generated upon the most recently committed transaction at the primary database system) than the latest snapshot available in the persistent target database storage (e.g. return all relevant records from the secondary database having a commit timestamp less than the snapshot ID assigned to the query by sub-process 935, where each record's commit timestamp is taken from the commit log entry as generated by the primary database system, and as replayed by replay transaction logs sub-process 967)]. [0103] The read transaction executed in response to query 925 will return all relevant records from the secondary database having a commit timestamp less than the snapshot ID assigned to the query by sub-process 935, where each record's commit timestamp is taken from the commit log entry as generated by the primary database system, and as replayed by replay transaction logs sub-process 967).
Although Lee substantially teaches the claimed invention, Lee does not explicitly indicate changes from the source database recovery log file that have a later timestamp than the latest snapshot available in the persistent target database storage, changes from the source database recovery log file that have a later timestamp indicating database changes which are missing from the latest snapshot.
Cheriton teaches the limitations by stating
the latest snapshot indicating a last consistent stored status of the target database system;
applying, upon the database crash on the target database system, changes from the source database recovery log file that have a later timestamp than the latest snapshot available in the persistent target database storage, changes from the source database recovery log file that have a later timestamp indicating database changes which are missing from the latest snapshot (Cheriton [0006], [0026] – [0027], [0039], [0044] – [0047]and claim 9 e.g. [0006] The typical software implementation of consistent read and recovery functions relies on undo and redo logs. [0026] For a specific memory region (e.g., a page of memory at a specific address), the redo log includes the updates that have been performed, i.e., the new values since the last checkpoint.  [0027] In some systems, data is committed frequently, but is less frequently saved to a backing store (e.g., writing to persistent data storage such as a disk) at certain checkpoints. The redo log allows the committed state to be recovered after a failure by reading from a backing store a snapshot of the data state at a checkpoint that corresponds to an earlier time, and then applying the committed updates in the redo log to the checkpoint state to bring the data state forward in time to the last committed and logged state. [0039] The temporal copy operation includes generating a snapshot based on the selected log, a known state of the memory region (e.g., an existing snapshot of the memory region in a committed state), and a timestamp associated with the snapshot. [0047] A known timestamp that is earlier than the specified timestamp indicates that a later state of the data is to be generated by re-applying changes that occurred after the known state was committed in the source memory region, and thus the redo log is selected.  Accordingly, at 310, the redo log is scanned to identify committed changes that are applicable to the source memory region between the known time and the specified time.  In some embodiments, the scanning starts from the earliest point in the redo log that is later than the known timestamp, and terminates when a timestamp that is later than the specified time is reached in the log, or when the entire log has been scanned.  At 312, the changes are applied to the destination buffer in such an order that the earliest change is applied first, thus reapplying the changes made to the source buffer between the known time and the specified time. [Claim 9]  The system of claim 1, wherein the log further comprises timestamp information [as
the latest snapshot (e.g. the last checkpoint/snapshot) indicating a last consistent (e.g. consistent) stored status of the target database system;
applying (e.g. re-apply), upon the database crash (e.g. recovered after a failure) on the target database system, changes (e.g. changes) from the source database recovery log file (e.g. redo log) that have a later timestamp (e.g. later than the known timestamp) than the latest snapshot (e.g. snapshot) available in the persistent target database storage, changes (e.g. updates – the new values since the last checkpoint) from the source database recovery log file (e.g. redo log) that have a later timestamp (e.g. later time – redo log comprises timestamp information) indicating database changes which are missing (e.g. updates – the new values since the last checkpoint) from the latest snapshot (e.g. the last checkpoint/snapshot)]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Lee and Cheriton, to synchronize with other processor cores to perform updates on these logs.  Performance is therefore negatively impacted (Cheriton [0006]). 
Although Lee and Cheriton combination substantially teaches the claimed invention, they does not explicitly
the source database a single source to avoid database conflicts and optimized to perform a first task while the target database is optimized to perform a second task, the second task different from the first task, the second task different from the first task.
Bajaj teaches the limitations by stating
the source database a single source to avoid database conflicts and optimized to perform a first task while the target database is optimized to perform a second task, the second task different from the first task, the second task different from the first task (Bajaj col. 2 lines 45-62, col. lines 5-11, col. 7 lines 4-9, 32-42, col. 18 line 4 – col. 19 line 2,  e.g. (15) A primary system comprises an object, virtual machine, physical entity, file system, array backup, and/or volume that stores file system data. The primary system may perform a backup snapshot according to a backup policy and store the backup snapshot to a secondary storage system. (34) Secondary storage system 112 may be comprised of one or more solid state drives, one or more hard disk drives, or a combination thereof. Secondary storage system 112 may include a file system manager 115. (83) At 502, an object, virtual machine, physical entity, file system, array backup, and/or volume of the primary system may be determined to be corrupted. For example, the primary system may attempt to perform one or more file operations (e.g., write operation, read operation) to the object, virtual machine, physical entity, file system, array backup, and/or volume. (90) FIG. 6 is a flow chart illustrating an embodiment of a process for providing backup data to restore a corrupted object, virtual machine, physical entity, file system, array backup, and/or volume. Process600 may be performed by a secondary storage system, such as secondary storage system 112. (95) At 612, it is determined whether a conflict exists between the determined changes between the last snapshot and the requested backup version, and the received changes since the last backup snapshot. In some embodiments, one or more data blocks of file system data may have changed on the primary system, but the primary system has yet to perform a backup snapshot that stores the changes to the secondary storage system. A conflict may exist because a data brick comprising one or more data blocks may have changed between the requested backup version and the last snapshot and that one or more data blocks corresponding to the changed data brick may have changed since the last backup snapshot. In the event a conflict exists, process 600 proceeds to 614. In the event a conflict does not exist, process 600 proceeds to 616. (96) At 614, the conflict is resolved by including in the one or more data blocks that are provided to the primary system the one or more data blocks corresponding to the one or more data bricks of the requested backup version that were changed and not including in the one or more data blocks the one or more data bricks of the last backup snapshot that correspond to the one or more data blocks that since requested backup version stores the value “X.” modified to store the value “Y.” After the last backup snapshot, “Y” to “Z.” the data block still stores a restored still store a value of “Z” unless a data block with a value of “Y” is provided to the primary system [as
the source database ( e.g. primary system – object, virtual machine) a single source to avoid database conflicts and optimized to perform a first task (e.g. perform one or more file operations (e.g., write operation, read operation) to the object, virtual machine, and a backup snapshot) while the target database ( e.g. secondary storage system – hard disk drive) is optimized to perform a second task (e.g. to restore a corrupted object, virtual machine … may be performed by a secondary storage system, such as secondary storage system 112), the second task different from the first task]);
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Lee, Cheriton and Bajaj, to synchronize with other processor cores to perform updates on these logs.  Performance is therefore negatively impacted (Cheriton [0006]). 
9.	With respect to claim 3,
	Lee further discloses wherein the source database is optimized for transactions (Lee [0005] – [0011] e.g. transactions).
10.	With respect to claim 6,
	Lee further discloses wherein metadata defining the selected tables are part of the recovery log file (Lee [0049] e.g. [0049] Metadata can be accessed via the metadata manager component 308.  Metadata, in this context, can comprise a variety of objects, such as definitions of relational tables, columns, views, indexes and procedures.  Metadata of all these types can be stored in one common database catalog for all stores.  The database catalog can be stored in tables in a row store 336 forming part of a group of relational stores 332.  Other aspects of the database system 105 including, for example, support and multi-version concurrency control can also be used for metadata management.  In distributed systems, central metadata is shared across servers and the metadata manager 308 can coordinate or otherwise manage such sharing), the recovery log file (e.g. transaction/savepoint/redo/commit log; referring to the instant applicant’s specification [0027] “According to a preferred embodiment of the method, metadata defining the selected tables may be part of the recovery log file. This way, the general architecture of the in-memory target database may already be defined in the recovery log file of the source database”) defining an architecture of the in-memory target database..
11.	With respect to claim 12,
	Lee further discloses
determining the data volume to be recovered for a next to be recovered tables:
recovering the table using a recovery strategy depending on the volume to be recovered, wherein the recovering strategy is an incremental update strategy or a bulk update strategy (Lee [0094] – [0097] e.g. [0094] As a system crash, or restart due to planned maintenance, may occur while one or more transactions remain open, it may also be the case that initialization sub-process relies on one or more logs, for example stored in a log volume recovery image 720.  That is, based on the persisted data, and persisted transaction logs contained in a recovery image, the in-memory image 750 at the time of a crash is recovered by initialization sub-process 760 executing on processor 710. [0097] Together these volumes 580, 590 or 830, 840 may be considered a recovery image 820 [as a bulk update strategy]).
12.	Claims 13, 15, 18 and 24 are same as claims 1, 3-4, 6 and 12 and are rejected for the same reasons as applied hereinabove.
13.	Claim 25 is same as claim 1 and is rejected for the same reasons as applied hereinabove.

14.	Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Cheriton and Bajaj, and further in view of Kondiles et al (U.S. 11061910 B1 hereinafter, “Kondiles”).
15.	With respect to claim 5,
Although Lee, Cheriton and Bajaj combination substantially teaches the claimed invention, they do not explicitly indicate delaying, in case of a crash of the target database, queries against the target database until a consistent and updated state has been reestablished in the target database.
Kondiles teaches the limitations by stating delaying, in case of a crash of the target database, queries against the target database until a consistent and updated state has been reestablished in the target database (Kondiles col. 38 line 47 – col. 39 line 3 e.g. The embodiments discussed in conjunction with FIGS. 25A-25L address these problems by enabling dynamic recovery of unavailable segments required for execution of ongoing queries without requiring these unavailable segments undergo the full rebuilding process of being fully rebuilt to disk.  This can be ideal, as segments that are not required for query during a scheduled outage are not recovered, where only the proper subset of unavailable segments during the outage that are required for query execution during the outage are recovered.  Furthermore, individual segments that may be undergoing a full rebuilding process to be rebuild to disk by the database system 10 as part of a large rebuilding operation to rebuild a large number of segments can also be dynamically recovered for execution of queries, separately from this rebuilding process and/or before this full rebuilding process is completed.  This ability to dynamically recover unavailable segments as they are required for execution of ongoing queries improves database systems by enabling queries to be executed during outages and/or before unavailable segments are fully rebuilt to disk, ensuring that pending queries do not undergo long delays due to outages and/or lengthy rebuilding operations, while preserving resources to only recover the unavailable segments as they are necessary for query execution).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Lee, Cheriton, Bajaj and Kondiles, to synchronize with other processor cores to perform updates on these logs.  Performance is therefore negatively impacted (Cheriton [0006]). 
16.	Claim 17 is same as claim 5 and is rejected for the same reasons as applied hereinabove.

17.	Claims 4, 7, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Cheriton and Bajaj, and further in view of Brodt et al (U.S. 20180046693 A1 hereinafter, “Brodt”).
18.	With respect to claim 4,
Although Lee, Cheriton and Bajaj combination substantially teaches the claimed invention, they do not explicitly indicate wherein the target database is optimized to analytical operations.
Brodt teaches the limitations by stating wherein the target database is optimized to analytical operations (Brodt [0023], [0048] e.g. A second engine can be a database engine configured for efficiently processing analytical workloads (OLAP), which typically comprise only a small number of transactions (read transactions) which, however, are complex, computation-intensive ("analytical") as they process large amounts of data. [0048] Said features may be advantageous as the size of the replication batches depends on the number of received queries that shall be executed by the second engine, e.g., on the number of analytical read queries.  In addition, the replication may be triggered by the number of pooled write transactions (or their respective changes) exceeding a predefined number or the time of pooling transactional changes exceeds a duration threshold.  Thus, it may be prohibited that the individual batches become too large).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Lee, Cheriton, Bajaj and Brodt, to synchronize with other processor cores to perform updates on these logs.  Performance is therefore negatively impacted (Cheriton [0006]).
19.	With respect to claim 7,
Brodt further teaches waiting until a predefined number of changes have been completed in the in-memory target database portion (Brodt [0018] e.g. Some batch replication systems which are based on pooling transaction batches until a predefined criterion is reached (e.g., until a predefined time has lapsed or until a predefined number of write transactions have been pooled for replicating their changes to the second database) replicate a plurality of transactions and respective changes to the second database where they are committed in a batch-wise manner), the predefined number of changes used to perform persistent storage changes to the target database when analysis load to the target database is low (Brodt [0058] e.g. Performing an asynchronous deletion may be advantageous as the physical deletion may be performed e.g., at moment of low computational load, thereby preventing a negative impact on the performance of query execution by the second engine).
20.	Claims 16 and 19 are same as claims 4 and 7 and are rejected for the same reasons as applied hereinabove.

21.	Claims 8, 10, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Cheriton and Bajaj, and further in view of ARAKAWA et al (U.S. 20110066803 A1 hereinafter, “ARAKAWA”).
22.	With respect to claim 8,
Although Lee, Cheriton and Bajaj combination substantially teaches the claimed invention, they do not explicitly indicate wherein the restoring of tables of the in-memory target database portion comprises a prioritizing the recovering according to one selected out of the group consisting of a data usage, a query priority and data priority.
ARAKAWA teaches the limitations by stating wherein the restoring of tables of the in-memory target database portion comprises a prioritizing the recovering according to one selected out of the group consisting of a data usage, a query priority and data priority (ARAKAWA [0006] e.g. [0006] Exemplary embodiments of the invention provide a storage system which has the capability to prioritize the location of data to be recovered at the occurrence of a disk failure.  In one embodiment, the prioritization is achieved by monitoring the access characteristics such as access frequency.  The storage system monitors the access characteristics as usage of data and determines the priority regarding the recovery process according to the statistics.  In another embodiment, the priority is specified by the host computer or management computer based on the usage and/or importance of data stored in the storage system.  The priority is registered to the storage system by the host computer or management computer.  The storage system performs recovery from a disk failure according to the specified priority.  In yet another embodiment, the priority is determined by the storage system based on the area assignment/release (i.e., usage) of thin provisioned volumes.  Using the above approaches, the area to store data in one disk drive can be classified into multiple priorities and recovery from the failure of the disk can be performed according to the priority.  The invention is particularly advantageous when applied to the recovery of data stored in a large capacity disk drive).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Lee, Cheriton, Bajaj and ARAKAWA, to synchronize with other processor cores to perform updates on these logs.  Performance is therefore negatively impacted (Cheriton [0006]).
23.	With respect to claim 10,
	ARAKAWA further discloses restoring firstly the database tables receiving queries with a highest priority ARAKAWA [0006] e.g. [0006] Exemplary embodiments of the invention provide a storage system which has the capability to prioritize the location of data to be recovered at the occurrence of a disk failure.  In one embodiment, the prioritization is achieved by monitoring the access characteristics such as access frequency.  The storage system monitors the access characteristics as usage of data and determines the priority regarding the recovery process according to the statistics.  In another embodiment, the priority is specified by the host computer or management computer based on the usage and/or importance of data stored in the storage system.  The priority is registered to the storage system by the host computer or management computer.  The storage system performs recovery from a disk failure according to the specified priority.  In yet another embodiment, the priority is determined by the storage system based on the area assignment/release (i.e., usage) of thin provisioned volumes.  Using the above approaches, the area to store data in one disk drive can be classified into multiple priorities and recovery from the failure of the disk can be performed according to the priority.  The invention is particularly advantageous when applied to the recovery of data stored in a large capacity disk drive).
24.	Claims 20 and 22 are same as claims 8 and 10 and are rejected for the same reasons as applied hereinabove.

25.	Claims 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Cheriton, Bajaj and ARAKAWA, and further in view of Malik et al (U.S. 20150006707 A1 hereinafter, “Malik”).
26.	With respect to claim 9,
Although Lee, Cheriton, Bajaj and ARAKAWA combination substantially teaches the claimed invention, they do not explicitly indicate
maintaining a counter for each table in the target database, the counter value of the counter being indicative of how many queries are waiting for the related table; and
restoring firstly the database table with the highest counter value first.
Malik teaches the limitations by stating
maintaining a counter for each table in the target database, the counter value of the counter being indicative of how many queries are waiting for the related table; and
restoring firstly the database table with the highest counter value first (Malik [0005] e.g. The method comprises establishing, by a protocol service executing in the data processing system in a clustered file system, a high priority recovery thread.  The method further comprises monitoring, by the high priority recovery thread, health counters that count total requests in and total requests out for a client or clients accessing a network-attached storage device via the protocol service.  In addition, the health counters may monitor specific types of protocol operations such as file opens, file locks, etc. The method further comprises determining, by the high priority recovery thread, a category of health of the protocol service based on the health counters.  The method further comprises taking corrective action based on the category of health of the protocol service).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Lee, Cheriton, Bajaj, ARAKAWA and Malik, to synchronize with other processor cores to perform updates on these logs.  Performance is therefore negatively impacted (Cheriton [0006]).
27.	Claim 21 is same as claim 9 and is rejected for the same reasons as applied hereinabove.

28.	Claims 11 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Cheriton, Bajaj and ARAKAWA, and further in view of Machida et al (U.S. 20130305083 A1 hereinafter, “Machida”).
29.	With respect to claim 11,
Although Lee, Cheriton. Bajaj and ARAKAWA combination substantially teaches the claimed invention, they do not explicitly indicate
maintaining two groups of database tables, each group relating to a separate group of users: and
restoring firstly the database tables of the group having a higher configured group priority.
Machida teaches the limitations by stating
maintaining two groups of database tables, each group relating to a separate group of users: and
restoring firstly the database tables of the group having a higher configured group priority (Machida [0088], [0103], [0121] e.g. [0088] First, the recovery time predicting means 205 acquires a list of all users of the cloud service from the resource usage profile storing unit 206 (step S3000).  The recovery time predicting means 205 sorts a list of users according to priority in order to perform resource reservation and recovery time prediction for the users in descending order of priority (step S3001).  The priority of users is determined according to the service contract type of the users, the use frequency, and the period.  The recovery time predicting means 205 selects a user Ui having the highest priority from the sorted user list (step S3002), and acquires a resource usage profile of the user Ui (step S3003). [0103] The recovery schedule constraint information storing unit 210 stores constraint information and a request for a resource recovery schedule.  Specifically, the recovery schedule constraint information storing unit 210 stores recovery schedule constraint information specifying a constraint condition of a resource recovery schedule based on a dependency relation between computing resources or a resource recovery request of a user.  Examples of the recovery schedule constraint information may include the priority and the deadline of a recovery time of each user.  The recovery schedule constraint information is pre-stored in the recovery schedule constraint information storing unit 210 by an administrator or the like. [0121] For example, in the case of a constraint "a recovery time for a user group having high priority is within T (for example, Vi≤T)", the recovery schedule optimizing means 209 determines whether the predicted recovery time satisfies the constraint).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Lee, Cheriton, Bajaj, ARAKAWA and Machida, to synchronize with other processor cores to perform updates on these logs.  Performance is therefore negatively impacted (Cheriton [0006]).
30.	Claim 23 is same as claim 11 and is rejected for the same reasons as applied hereinabove.

Response to Argument
31.	The rest of Applicant’s remarks and arguments presented on 6/13/22 have been fully considered but they are moot in view of the new grounds of rejection presented in this office action.

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.
32.	The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
33.	When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the reference cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLING YEN whose telephone number is (571)270-1306.  The examiner can normally be reached on 8am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached at 571-270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


66




/SYLING YEN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
December 19, 2022